ACTION ON CERTIFICATION ORDER
Pursuant to Rule 2:12-1 it is ORDERED that the appeal from the judgment entered in this cause on October 5, 1979, in the Burlington County District Court now pending in the Superior Court, Appellate Division A-835-79, be certified directly to this Court, to the end that it may be reviewed by this Court; and it is further
ORDERED that this cause shall be deemed pending on appeal in this Court, and that further proceedings herein shall be had in the same manner as provided for on appeals as of right, in accordance with the rules of this Court; and it is further
ORDERED that all papers necessary to be filed in the cause by the parties hereto in the prosecution of this appeal shall be filed by the Clerk of this Court without the payment to him of fees for such filing; and it is further
*519ORDERED that the defendant-respondent shall serve and file 9 copies of its brief and appendix on the merits of the appeal on or before April 10, 1980, and the plaintiff-appellant may file a reply brief within 10 days thereafter.